



Summary of Director Compensation

(as of January 28, 2005)




Directors of Dollar General Corporation receive a $6,250 quarterly retainer plus
$1,250 for each Board or committee meeting attended and $625 for each telephonic
Board or committee meeting attended. Committee chairpersons and the presiding
director receive an additional quarterly retainer of $1,250. A director who also
is a Dollar General employee does not receive any separate compensation for
Board service.  Directors also receive reimbursement for fees and expenses
incurred in connection with continuing education seminars and travel expenses
related to meeting attendance or company-requested appearances.




In addition, a director who is not a Dollar General employee is entitled to
receive an annual grant of 4,600 restricted stock units (6,000 restricted stock
units in the case of a non-employee Chairman) pursuant to our 1998 Stock
Incentive Plan. The restricted stock units generally vest on the first
anniversary of the grant date, if the director is still serving as a director on
that date, subject to accelerated vesting provisions as provided in the Plan;
however, no common stock may be distributed, nor any amount paid, to any
director in respect of restricted stock units until the director has ceased to
be a member of the Board.  Dividend equivalents on the restricted stock units
are credited to the director’s restricted stock unit account in accordance with
the terms of the Plan.

